***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CHIEF DISCIPLINARY COUNSEL v. HAROLD H.
                  BURBANK II
                   (AC 41805)
                      Prescott, Bright and Sheldon, Js.

                                  Syllabus

The respondent attorney appealed to this court from the judgment of the
    trial court suspending him from the practice of law for one year. The
    respondent, who was admitted to practice law in both Maine and Con-
    necticut, had been involved in civil litigation in Maine involving water-
    front property that he owned in joint tenancy with several members of
    his family. After the trial court rendered judgment in that action, the
    respondent appealed as a self-represented party to the Maine Supreme
    Judicial Court, which affirmed the judgment of the Maine Superior Court
    and concluded that the respondent had engaged in misconduct while
    prosecuting the appeal. Accordingly, sanctions were imposed against
    the respondent in the form of an award of attorney’s fees and costs.
    Subsequently, Maine’s Board of Overseers of the Bar suspended the
    respondent from practicing law in Maine for one year on the ground
    that he had violated Maine’s Rules of Professional Conduct. Thereafter,
    in the present case, the petitioner, the Chief Disciplinary Counsel, filed
    an application seeking commensurate disciplinary action against the
    respondent pursuant to the applicable rule of practice (§ 2-39). Subse-
    quently, the trial court found that commensurate discipline was appro-
    priate with respect to the respondent’s Connecticut law license and
    ordered the respondent suspended from the practice of law in Connecti-
    cut for one year. On appeal, the respondent claimed, inter alia, that
    because he was a self-represented party at the time he engaged in the
    alleged misconduct that led to his suspension in Maine, the disciplinary
    action against his law license in Maine, and by extension, in Connecticut,
    violated his right as a citizen to petition the government for a redress
    of grievances as protected by the first amendment to the federal constitu-
    tion and violated his rights to due process and equal protection under
    the fourteenth amendment to the federal constitution. Held:
1. The trial court did not err in determining that the respondent failed
    to demonstrate by clear and convincing evidence that the reciprocal
    suspension of his law license was a violation of his federal constitutional
    rights to petition the government without the fear of reprisal; the respon-
    dent failed to cite to any legal authority in which a court has ruled that
    the enforcement of attorney disciplinary rules on an attorney engaging
    in self-representation before a court implicates that attorney’s right to
    petition as protected by the first amendment, nor did he cite to any
    authority for the proposition that an attorney acting as a self-represented
    litigant should be held to a different standard of professional conduct
    than that applied to an attorney acting on behalf of a client, and the
    respondent’s attempt to differentiate for disciplinary and constitutional
    purposes between an attorney’s actions taken on behalf of a client
    and actions taken in representing himself in his role as a citizen was
    unavailing, as this court has recognized that an attorney, as an officer
    of the court, must always conduct himself or herself in accordance
    with the Rules of Professional Conduct, the respondent had the same
    professional obligation to the court when representing himself as when
    representing a client, and the fact that he appeared in a self-represented
    capacity did not lesson his duty to comply with those rules.
2. The respondent could not prevail on his claim that the trial court’s finding
    that he failed to demonstrate by clear and convincing evidence a cogniza-
    ble defense to the Maine disciplinary proceedings was clearly erroneous;
    although the failure to receive due process in a disciplinary proceeding
    in another jurisdiction would be a proper defense to the imposition of
    reciprocal discipline in Connecticut, there was nothing in the record to
    demonstrate that the respondent raised a colorable claim that he was
    denied due process in the Maine disciplinary proceedings, nor did he
    make any credible claim that he lacked sufficient notice or an opportu-
    nity to be heard, the respondent’s arguments and reasoning, both in
  his pleadings before the trial court and to this court on appeal, were
  circuitous, repetitious, and lacked a cogent discussion that was logically
  and legally tethered to the issue under consideration, which made it
  difficult to evaluate whether his claim was properly raised and preserved
  for appellate review, and even if the claim were deemed to be preserved,
  much of the veritable laundry list of constitutional arguments and alleged
  violations of rights, including fleeting references to the ninth amend-
  ment, the supremacy clause, the commerce clause, and the full faith
  and credit clause of the United States constitution, consisted of no more
  than generalized statements of legal propositions, devoid of any cogent
  analysis or application of the facts to any of the asserted constitutional
  doctrines relative to the subject matter at hand, namely, the reciprocal
  enforcement of rules governing attorney professional misconduct.
    Argued October 17, 2019—officially released January 21, 2020

                          Procedural History

   Presentment by the petitioner for alleged profes-
sional misconduct by the respondent, brought to the
Superior Court in the judicial district of Hartford and
tried to the court, Sheridan, J.; judgment suspending
the respondent from the practice of law for twelve
months, from which the respondent appealed to this
court. Affirmed.
  Harold H. Burbank II, self-represented, the appel-
lant (respondent).
  Brian B. Staines, chief disciplinary counsel, for the
appellee (petitioner).
                         Opinion

   PRESCOTT, J. The present appeal arises out of a
reciprocal disciplinary proceeding commenced pursu-
ant to Practice Book § 2-39 by the petitioner, the Chief
Disciplinary Counsel, against the respondent, Harold
H. Burbank II, who had been suspended from the prac-
tice of law in Maine for one year due to his actions as a
self-represented appellant before the Supreme Judicial
Court of Maine. The respondent appeals from the judg-
ment of the trial court, which found that commensurate
discipline was appropriate with respect to the respon-
dent’s Connecticut law license and ordered the respon-
dent suspended from the practice of law in Connecticut
for one year.1
   The respondent, relying principally on the fact that
he was not acting on behalf of a client but as a self-
represented party at the time he engaged in the miscon-
duct that led to his suspension in Maine, claims on
appeal that the disciplinary action against his law
license in Maine and, by extension, in Connecticut, (1)
violated his right as a citizen to petition the government
for a redress of grievances as protected by the first
amendment of the United States constitution, and (2)
violated his rights to due process and equal protection
of law under the fourteenth amendment to the United
States constitution.2 We disagree and, accordingly,
affirm the judgment of the trial court.
   The record reveals the following relevant facts and
procedural history.3 The respondent is an attorney
admitted to the practice of law in Connecticut and
Maine. The genesis of the underlying grievance proceed-
ing was civil litigation before the Superior Court in
Maine concerning waterfront property in Northport,
Maine, that the respondent owned in joint tenancy with
his father, two siblings, and ten other members of his
family (Burbank property).4 Several neighboring prop-
erty owners (neighbors) commenced the litigation
against the owners of the Burbank property seeking,
inter alia, a prescriptive easement over the Burbank
property, a declaratory judgment, and damages for con-
version and trespass. At trial, the respondent repre-
sented himself, his father, and his siblings (Burbank
defendants). The remaining co-owners of the Burbank
property (co-owners) sought to settle the dispute with
the neighbors and later filed a cross claim against the
Burbank defendants seeking a partition by sale of the
Burbank property. The trial court, after a bench trial,
rendered judgment in favor of the neighbors on their
claims for a prescriptive easement, a declaratory judg-
ment, and conversion, and also found for the ten co-
owners on their cross claim and ordered a partition by
sale. The court found against the neighbors on their
trespass count.
  The respondent was the only party who appealed
from the trial court’s decision. Although the appeal was
filed initially by another attorney, she later withdrew
her appearance, and the respondent continued prose-
cuting the appeal as a self-represented party. The Maine
Supreme Judicial Court issued an opinion in which it
affirmed the judgment of the Maine Superior Court and,
more importantly for the issues now before this court,
concluded that the respondent had engaged in miscon-
duct while prosecuting the appeal. The court deter-
mined that this misconduct warranted the imposition
of sanctions against the respondent in the form of an
award of attorney’s fees and costs.
   The Maine Supreme Judicial Court summarized its
decision as follows: ‘‘The trial court issued a thorough,
carefully considered judgment, supported by extensive
findings and conclusions and accurate legal analysis.
Because the court did not err when it granted a prescrip-
tive easement or ordered partition by sale of the prop-
erty, and because the remainder of [the respondent’s]
arguments are either improperly raised, meritless, or
both, we affirm the judgment and, on separate motions
of the [n]eighbors and the [c]o-owners, we order sanc-
tions against [the respondent] pursuant to [Me. R. App.
P. 13 (f)].’’5 Lincoln v. Burbank, 147 A.3d 1165, 1169
(Me. 2016), cert. denied,    U.S. , 137 S. Ct. 1338, 197
L. Ed. 2d 520 (2017).
   In discussing its decision to sanction the respondent,
an action that the court indicated it reserved for only
‘‘egregious cases’’; (internal quotation marks omitted)
id., 1176; the Maine Supreme Judicial Court made the
following findings regarding what the court viewed as
the respondent’s ‘‘repeated misconduct in prosecuting
[the] appeal.’’ Id., 1179. ‘‘[The respondent] initiated the
handling of this appeal with the same cavalier attitude
that he demonstrated in his handling of the steps at
issue in this case. He did not communicate with the
appellees in order to reach some agreement on the
contents of the [a]ppendix; he attempted to include in
the [a]ppendix documents that were not part of the
record below; he failed to respond to a direct order
requiring him to explain how he, as the appellant, could
purport to represent some of the appellees; he filed a
brief ‘bound’ with twine; and as noted above, he failed
to comply with [Maine’s rules of appellate procedure
by] filing a second reply brief without permission.
  ‘‘[The respondent’s] brief on appeal demonstrated
this same contumacious attitude, a fact he apparently
recognized, as, in his request for oral argument, Bur-
bank asserted that some of his filings before us ‘were
not properly edited before being submitted to the court,’
and argued for a chance to ‘correct and clarify these
errors, so the court may be certain that [the a]ppellant
certainly did not intend them or to offend the dignity
and authority of the court.’
  ‘‘[The respondent]’s request for oral argument
included statements that further highlight the impropri-
ety of his actions in this appeal. Beyond conceding the
impropriety of some statements in his several appellate
briefs . . . he proposed to represent the views of the
other Burbank [d]efendants [who had] declined to have
[the respondent] represent them on appeal and are not
participating in this appeal. [The respondent], as a mem-
ber of the Maine bar, must understand that he cannot
represent on appeal persons who have declined to
appeal and declined to have him represent them on
appeal6. . . .
   ‘‘In his request for oral argument, [the respondent]
also proposed to testify or otherwise present facts to
clarify [trial testimony that] the trial court found, in
part, to be contradictory and not credible. There can
be no question that presenting new facts or other evi-
dence by brief or oral argument is not proper appellate
advocacy. . . . [The respondent’s] several briefs
include a number of statements about facts that do not
appear in the trial court record and thus are improperly
offered for consideration on appeal. . . . [The respon-
dent] also filed a ‘‘Supplement of Legal Authorities’’
that includes evidentiary materials and fact statements
not in the trial court record, including an advocacy
document that [the respondent] had filed with a private
mediator that, as a document apparently used in settle-
ment efforts, could not have been used at trial pursuant
to [Maine’s Rules of Evidence §] 408 (b), and, conse-
quently, was improperly filed with the appeal doc-
uments.
  ‘‘Beyond his purported representation of people who
do not wish to be represented by him, his failure to
comply with the logistical rules, his attempt to present
new evidence at an appellate proceeding, and his con-
tentious and unprofessional tone, [the respondent]
makes several arguments in support of his appeal that
are frivolous and devoid of legal authority to support
them.
  ‘‘Asserting propositions of law not supported by stat-
ute or precedent, absent a good faith effort to evolve the
law, is an indication of frivolousness that can subject
a party to sanctions. . . .
                          ***
   ‘‘Throughout the various stages of this appeal, in his
briefs, his Supplement of Legal Authorities, his request
for oral argument, and his responses to opposing par-
ties’ motions, [the respondent] has consistently disre-
garded standards of law and practice that govern appel-
late review. He has asserted legal arguments that are
frivolous and baseless, and, contrary to governing prec-
edent, he has sought to have us consider and decide
the appeal on new facts and new evidence that were
not part of the trial court record on appeal. [The respon-
dent]’s efforts have been disrespectful to the proper
role of the trial court, unfair to and expensive for the
other parties, and contrary to Maine appellate law. [The
respondent]’s frivolous and baseless actions are egre-
gious conduct that has confused the issues on appeal,
delayed final resolution of this matter, and significantly
driven up the costs to other parties. Although the
actions taken by [the respondent] would be concerning
if he were a litigant unschooled in law, we note that
[the respondent] is not only an attorney, but an attorney
who is licensed to practice in Maine. He is, therefore,
presumed to be familiar with our case law, our statutes,
and our [r]ules; his actions demonstrate either a com-
plete lack of understanding or an intentional flouting
of those guides.
                          ***
   ‘‘As with other rules, the rules regarding sanctions
and determinations that an appeal is frivolous are
applied equally to represented and unrepresented par-
ties. . . . Although he purports to speak for or repre-
sent the interests of parties who are not participating
in this appeal, and although he is an attorney, we con-
sider [the respondent] to be unrepresented for purpose
of our consideration of sanctions. However, attorneys
who represent themselves on appeal are assumed to
be aware of court rules and their ethical obligations
in prosecuting their own appeals.’’ (Citations omitted;
footnote added.) Lincoln v. Burbank, supra, 147 A.3d
1176-79. The Maine Supreme Judicial Court concluded
on the basis of what it described as ‘‘repeated miscon-
duct in prosecuting this appeal’’ that the respondent
should be sanctioned, and it ordered the respondent to
pay each of the plaintiff neighbors and nonBurbank
defendant co-owners of the property $5,000 toward
their attorney fees incurred to defend the appeal as
well as treble costs. Id.
   On the basis of this conduct and following a review
of those findings by a Maine grievance commission
panel, Maine’s Board of Overseers of the Bar (board)
filed an information in accordance with Rule 13 of
Maine’s Disciplinary Rules of Procedure in which it
alleged that the respondent had violated multiple provi-
sions of Maine’s Rules of Professional Conduct. In
accordance with Maine procedural rules, on October 18,
2017, Justice Robert Clifford, an active retired justice
of the Maine Supreme Judicial Court, conducted a de
novo testimonial hearing. Justice Clifford, on January
25, 2018, filed a memorandum of decision suspending
the respondent from practicing law in Maine for a period
of twelve months. See Board of Overseers of the Bar
v. Burbank, BAR-17-12 (January 29, 2018) (Clifford, J.).
Justice Clifford found on the basis of the Maine
Supreme Judicial Court’s factual findings and conclu-
sions in Lincoln v. Burbank, supra, 147 A.3d 1165, and
on the additional evidence presented at the testimonial
hearing, that the board had proven that the respondent
had violated Rules 1.1, 1.3, 3.1, 3.4 and 8.4 of Maine’s
Rules of Professional Conduct, which, like Connecti-
cut’s rules, adopt with modifications the American Bar
Association’s Model Rules of Professional Conduct.7
See 1 & 2 G. Hazard, W. Hodes & P. Jarvis, The Law
of Lawyering, (4th Ed., 2019), § 1.15 & Appendix B.
    In his opinion, Justice Clifford also observed that
the respondent’s actions continued ‘‘to be problematic’’
during the disciplinary proceedings. Board of Overseers
of the Bar v. Burbank, supra, BAR-17-12. Specifically,
the court found the following: ‘‘In his answer to the
within information in this case, [the respondent] has
admitted to making errors in applying and interpreting
the applicable rules of court, but has asserted that some
rules were not published, and thus he could not inter-
pret or apply them; some rules were ambiguous; and his
failure to file timely responses was due to his suffering
a stroke. [The respondent] has failed to pay the $10,000
in sanctions imposed on him by the [Maine Supreme
Judicial Court], nor has he fully paid the $20,000 judg-
ment against him imposed by the [Maine Superior
Court] in the underlying litigation, and has since filed
a Chapter 7 bankruptcy action in the Bankruptcy Court
in Connecticut. [The respondent] also did not properly
offer all the exhibits at this bar discipline hearing that
he made reference to in his post hearing submission.
In short, he does not appear to have a good grasp of
the procedural rules of litigation.’’8
  In determining the appropriate sanction to impose
for the respondent’s violations of the identified rules of
professional conduct, Justice Clifford considered both
aggravating and mitigating factors. Specifically, the
court stated: ‘‘There are many aggravating factors in
this case. The misconduct at issue is very serious. [The
respondent’s] conduct in the underlying litigation, and
especially in the appeal in Lincoln [v. Burbank, supra,
147 A.3d 1165], has caused substantial injury to the
parties involved in the litigation as well as a waste of
judicial resources. Although this court does not find
that all of [the respondent’s] misconduct was deliberate,
as a practicing attorney, he certainly should have known
that his conduct was far afield from the standards
expected of a reasonably competent attorney, and that
his actions constituted misconduct.
   ‘‘There are some mitigating factors that the court feels
compelled to consider. [The respondent] has no prior
disciplinary record in Maine, he was under great stress
due to his father’s poor health, and he himself has suf-
fered from a stroke and is not in good health. There is
also evidence that [the respondent] provided competent
legal representation in Maine in the past, namely, in the
effort by Ralph Nader to be placed on the Maine ballot
as a presidential candidate in the early 2000s.
  ‘‘The main purpose of imposing a sanction in these
disciplinary proceedings is the protection of the public.
The sanction to be imposed must be significant because
of the serious misconduct that is involved here, and
must require that [the respondent] file a petition for
reinstatement in order for him to be reinstated as an
attorney in good standing.’’ (Emphasis in original.) Id.
Having considered both the aggravating and mitigating
factors, Justice Clifford imposed a twelve month sus-
pension from the practice of law in Maine, effective as
of the date of the decision, with the attendant obligation
that the respondent must petition for reinstatement in
accordance with Maine’s Disciplinary Rules of Pro-
cedure.
   On February 6, 2018, having learned of the respon-
dent’s suspension in Maine, Connecticut’s Chief Disci-
plinary Counsel filed an application in the Connecticut
Superior Court pursuant to Practice Book § 2-399 seek-
ing commensurate disciplinary action against the
respondent’s Connecticut law license. The application
alleged that the respondent was admitted to the Con-
necticut bar on June 10, 1994, and that, on January 24,
2018, he had been suspended from the practice of law
in Maine for a period of twelve months. A copy of the
Maine order was attached to the application.
   The respondent filed an answer in response to the
application in accordance with Practice Book § 2-39,
which he later amended. He also filed a number of
exhibits with the court. In his amended answer, the
respondent admitted to his twelve month suspension in
Maine but argued that reciprocal action by Connecticut
was unwarranted. The respondent principally argued
that he should never have been subject to disciplinary
proceedings in Maine because he had appeared before
the Maine Supreme Judicial Court in Lincoln as a self-
represented Connecticut citizen, not as a licensed attor-
ney, and that any application of the rules of professional
responsibility to his conduct while prosecuting the
appeal as a self-represented party necessarily impli-
cated and violated his rights under the first and four-
teenth amendments to the United States constitution to
petition the government without threat of punishment,
reprisal or prior restraint. According to the respondent,
any reciprocal disciplinary proceeding in Connecticut
stemming from the allegedly unconstitutional Maine
disciplinary action similarly would be unconstitu-
tional.
   The matter was assigned for a hearing before the
court, Sheridan, J. At the hearing, the court afforded
the respondent ample opportunity to present witnesses
as well as additional evidence pertaining both to the
underlying litigation in Maine and to the resulting disci-
plinary proceedings. On June 4, 2018, the court issued
a decision concluding that the respondent’s arguments
largely were without merit or inconsequential, and that
he most certainly fell short of establishing by clear and
convincing evidence any of the defenses advanced in his
answer. The court found that commensurate discipline
was appropriate under the circumstances and ordered
the respondent suspended from the practice of law in
Connecticut for a period of twelve months, retroactive
to January 24, 2018. The court further ordered that,
to be reinstated to the bar at the conclusion of his
suspension, the respondent was required to apply for
reinstatement in accordance with Practice Book § 2-53.
This appeal followed.10
   We begin with governing principles of law, including
our standard of review. ‘‘Attorney disciplinary proceed-
ings are for the purpose of preserving the courts of
justice from the official ministration of persons unfit
to [practice] in them. . . . An attorney as an officer of
the court in the administration of justice, is continually
accountable to it for the manner in which he exercises
the privilege which has been accorded him. His admis-
sion is upon the implied condition that his continued
enjoyment of the right conferred is dependent upon his
remaining a fit and safe person to exercise it, so that
when he, by misconduct in any capacity, discloses
that he has become or is an unfit or unsafe person to
be entrusted with the responsibilities and obligations
of an attorney, his right to continue in the enjoyment of
his professional privilege may and ought to be declared
forfeited. . . . Therefore, [i]f a court disciplines an
attorney, it does so not to mete out punishment to an
offender, but [so] that the administration of justice may
be safeguarded and the courts and the public protected
from the misconduct or unfitness of those who are
licensed to perform the important functions of the legal
profession.’’ (Citations omitted; emphasis added; inter-
nal quotation marks omitted.) Statewide Grievance
Committee v. Spirer, 247 Conn. 762, 771–72, 725 A.2d
948 (1999).
   Practice Book § 2-39 sets forth the procedures by
which Connecticut courts may impose commensurate
reciprocal discipline on an attorney admitted to the
Connecticut bar who has been disciplined for profes-
sional misconduct in another jurisdiction. See footnote
9 of this opinion; In re Weissman, 203 Conn. 380, 383,
524 A.2d 1141 (1987). Section 2-39 compels disciplinary
counsel, upon learning of an attorney’s discipline
occurring in another jurisdiction, to file a copy of the
disciplinary order with the Superior Court, which then
serves an order to show cause directing the attorney
to file an answer ‘‘admitting or denying the action in
the other jurisdiction and setting forth, if any, reasons
why commensurate action in [Connecticut] would be
unwarranted.’’ Practice Book § 2-39 (b). The certified
copy of the other jurisdiction’s disciplinary order consti-
tutes prima facie evidence that the order entered ‘‘and
that the findings contained therein are true.’’ Practice
Book § 2-39 (b). After conducting a hearing, the court
‘‘shall take commensurate action unless it is found that
any defense set forth in the answer has been established
by clear and convincing evidence.’’ Practice Book § 2-
39 (c).
   ‘‘[C]lear and convincing proof denotes a degree of
belief that lies between the belief that is required to
find the truth or existence of the [fact in issue] in an
ordinary civil action and the belief that is required to
find guilt in a criminal prosecution. . . . [The burden]
is sustained if evidence induces in the mind of the trier
a reasonable belief that the facts asserted are highly
probably true, that the probability that they are true or
exist is substantially greater than the probability that
they are false or do not exist. . . . Our Supreme Court
has stated that the clear and convincing standard is a
demanding standard that should operate as a weighty
caution upon the minds of all judges, and it forbids
relief whenever the evidence is loose, equivocal or con-
tradictory.’’ (Citations omitted; internal quotation
marks omitted.) Shelton v. Statewide Grievance Com-
mittee, 85 Conn. App. 440, 443–44, 857 A.2d 432 (2004),
aff’d, 277 Conn. 99, 890 A.2d 104 (2006).
   Because whether a respondent has established a
defense to a disciplinary order by clear and convincing
evidence presents a question of fact for the trier, it
follows that our review of a court’s finding that a respon-
dent has failed to meet that high burden of persuasion
is limited to whether that finding is clearly erroneous.11
See, e.g., Melillo v. New Haven, 249 Conn. 138, 150,
732 A.2d 133 (1999) (reviewing under clearly erroneous
standard court’s finding that appellant failed to meet
burden of proof); Jazlowiecki v. Cyr, 4 Conn. App.
76, 77, 492 A.2d 516 (1985) (same); Ruggiero v. East
Hartford, 2 Conn. App. 89, 96, 477 A.2d 668 (1984)
(same).12 Under this highly deferential standard, ‘‘[w]e
do not examine the record to determine whether the
trier of fact could have reached a conclusion other than
the one reached. Rather, we focus on the conclusion
of the trial court, as well as the method by which it
arrived at that conclusion, to determine whether it is
legally correct and factually supported. . . . A finding
of fact is clearly erroneous when there is no evidence
to support it . . . or when although there is evidence
in the record to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ Depart. of
Transportation v. Cheriha, LLC, 155 Conn. App. 181,
191–92, 112 A.3d 825 (2015).
  Next, before turning to our discussion of the claims
raised by the respondent on appeal, it is helpful to
acknowledge what claims the respondent has chosen
not to raise and, thus, what is not properly before us.
The respondent has not claimed that the misconduct
in which he was found to have engaged by the Maine
Supreme Judicial Court either did not occur or, in some
manner, was insufficient to support his violations of the
particular rules of professional conduct he was found
to have violated by Justice Clifford. He has not claimed
that the same misconduct or actions, if taken in Con-
necticut, would not have constituted violations of Con-
necticut’s corresponding rules of professional conduct
and, thus, that reciprocal discipline would be inappro-
priate. Finally, the respondent does not claim that the
trial court, having concluded that reciprocal discipline
was warranted in this jurisdiction, abused its discretion
by imposing a one year suspension rather than some
lesser sanction.13 The respondent argues only that the
court should not have imposed any reciprocal disci-
pline because, by doing so, it allegedly violated a myriad
of constitutional rights.
   Finally, to the extent that the respondent seeks to
attack collaterally the underlying Maine disciplinary
judgment, we, of course, have no appellate jurisdiction
to alter the Maine judgment. See General Statutes § 51-
197a (limiting appellate jurisdiction of this court to
appeals from final judgments of our Superior Court
unless otherwise provided by statute). Here, our review
is limited as to whether the trial court properly rendered
its judgment in accordance with the dictates of Practice
Book § 2-39 (c). Although the respondent was free to
seek appellate review of the Maine disciplinary judg-
ment by filing an appeal with the Maine Supreme Judi-
cial Court; see Board of Overseers of the Bar v. Condon,
940 A.2d 1065 (Me. February 5, 2008); it does not appear
from the record presented to us that the respondent
availed himself of such review, arguably waiving any
appellate review he may have had with respect to the
Maine disciplinary judgment. See Sousa v. Sousa, 322
Conn. 757, 771–72, 143 A.3d 578 (2016) (‘‘collateral
attack on a judgment is a procedurally impermissible
substitute for an appeal’’).
                            I
   The respondent first claims that the court improperly
determined that he had failed to prove by clear and
convincing evidence that the reciprocal suspension of
his law license, which was based on his actions while
prosecuting an appeal as a self-represented party, effec-
tively violated his first and fourteenth amendment rights
to petition the government without the fear of reprisal.
As part of this claim, the respondent also suggests that
his statements and arguments made while prosecuting
the appeal before the Maine Supreme Judicial Court
were protected political speech that could not have
formed a proper basis for disciplinary proceedings. In
other words, the respondent has raised arguments
implicating both the petition and the free speech clause
of the first amendment.14 The petitioner responds that
we should decline to review this claim entirely because
the respondent has not adequately briefed it. The peti-
tioner notes that the respondent has provided no direct
authority that his presentation of legal issues that the
Maine Supreme Judicial Court found to be ‘‘meritless,’’
‘‘frivolous,’’ and ‘‘devoid of legal authority to support
them,’’ was protected speech exempt from the applica-
tion of disciplinary rules, or that his status as a self-
represented party should have precluded any finding
that he violated the Rules of Professional Conduct. On
the basis of the briefing and record provided, we con-
clude that the respondent’s arguments are unpersuasive
and, for the reasons that follow, the court’s finding that
the respondent failed to meet his burden of demonstra-
ting a defense to the Maine disciplinary proceeding by
clear and convincing proof was not clearly erroneous.
   At their core, the respondent’s constitutional argu-
ments, to the extent that they are discernable, primarily
focus on the fact that he was representing himself
before the Maine Supreme Judicial Court in the Lincoln
matter and that, because he allegedly was not acting
in his capacity as an attorney but, rather, in his capacity
as a private citizen, he simply was not accountable to
the rules of professional conduct or related disciplinary
procedures. According to the respondent, under these
circumstances, holding him accountable to standards
applicable to attorneys unfairly infringed on first
amendment rights held by ordinary citizens.
    There is no dispute that a person’s ability to have
access to courts to litigate civil disputes is among the
rights protected under the first amendment’s petition
clause. See Borough of Duryea v. Guarnieri, 564 U.S.
379, 387, 131 S. Ct. 2488, 2494, 180 L. Ed. 2d 408 (2011)
(‘‘the [p]etition [c]lause [of the first amendment] pro-
tects the right of individuals to appeal to courts and
other forums established by the government for resolu-
tion of legal disputes’’]. In raising his first amendment
arguments before the trial court, however, the respon-
dent failed to cite to any case, from any jurisdiction,
in which a court has ruled that the enforcement of
attorney disciplinary rules on an attorney engaging in
self-representation before the court implicates that
attorney’s right to petition as protected by the first
amendment. The respondent has not remedied this defi-
ciency in his appellate brief.15 Additionally, the respon-
dent cites no authority for the proposition that an attor-
ney acting as a self-represented litigant should be held
to a different standard of professional conduct than
that applied to an attorney acting on behalf of a client.
   Contrary to the assertions of the respondent, this
court previously has stated that the ‘‘Rules of Profes-
sional Conduct bind attorneys to uphold the law and
to act in accordance with high standards in both their
personal and professional lives.’’ (Emphasis added.)
Statewide Grievance Committee v. Egbarin, 61 Conn.
App. 445, 450, 767 A.2d 732, cert. denied, 255 Conn. 949,
769 A.2d 64 (2001). In support of that statement, we
relied on language found in the preamble to our Rules
of Professional Conduct, which provides in relevant
part that ‘‘[a] lawyer, as a member of the legal profes-
sion, is a representative of clients, an officer of the legal
system and a public citizen having special responsibil-
ity for the quality of justice.’’ (Emphasis added.)
   In In the Matter of Presnick, 19 Conn. App. 340,
345–46, 563 A.2d 299, cert. denied, 213 Conn 801, 567
A.2d 833 (1989), an en banc panel of this court consid-
ered whether we had the authority to suspend an attor-
ney from filing papers and appearing before this court
for disobeying an order in a case in which the attorney
was representing himself. We concluded that we had
the authority to discipline an attorney despite the fact
that the underlying behavior of the attorney resulting
in the sanction occurred while the attorney was
appearing as a self-represented party. Id., 341–42. In so
holding, we indicated that ‘‘[a]lthough misconduct of
an attorney may be unconnected with representation
of another as a member of the bar, punishment may be
imposed for that misconduct because it is an indication
of a general unfitness to practice law. . . . Whether an
attorney represents himself or not, his basic obligation
to the court as an attorney remains the same. He is
an officer of the court no matter who is the client.
Disciplinary proceedings not only concern the rights of
the lawyer and the client, but also the rights of the
public and the rights of the judiciary to ensure that
lawyers uphold their unique position as officers and
commissioners of the court.’’ Id., 344-45.
   Our statements in Egbarin and In the Matter of Pre-
snick recognize that an attorney always must conduct
himself or herself in accordance with professional stan-
dards and belie the respondent’s arguments that seek
to differentiate for disciplinary and constitutional pur-
poses between an attorney’s actions taken on behalf of
a client and actions taken in representing himself in his
role as a citizen. Our Supreme Court similarly has stated
that an attorney, as an officer of the court, ‘‘is continu-
ally accountable to [the court] for the manner in which
he exercises the privilege which has been accorded
him’’ and attorney disciplinary proceedings are appro-
priate with respect to ‘‘misconduct in any capacity,’’
which necessarily encompasses actions taken by attor-
neys who are engaged in self-representation. (Emphasis
added.) Statewide Grievance Committee v. Spirer,
supra, 247 Conn. 771–72. Said another way, it is the
unique position attorneys enjoy that makes it important
that they, at all times, conduct themselves in accor-
dance with the Rules of Professional Conduct; see
Statewide Grievance Committee v. Rozbicki, 211 Conn.
232, 237–38, 558 A.2d 986 (1989); and the mere fact that
an attorney may be appearing before a tribunal in a
self-represented capacity does not lessen his duty to
comply with such rules. If, through his actions, an attor-
ney demonstrates that he cannot be ‘‘entrusted with
the responsibilities and obligations of an attorney, his
right to continue in the enjoyment of his professional
privilege may and ought to be declared forfeited.’’ State-
wide Grievance Committee v. Spirer, supra, 772.
   Our conclusion that the respondent had the same
professional obligation to the court when representing
himself as when representing a client undermines the
central construct in his first amendment challenge to
the imposition of reciprocal discipline on him in this
case. He advances no factual or legal basis for reaching
any other conclusion. To avoid reciprocal discipline, it
is the respondent who has the burden to demonstrate
the validity of some defense; it is not the duty of the
court or bar counsel to negate every posited defense.
His arguments on appeal unquestionably fall short of
convincing us that the trial court’s finding that he failed
to prove by clear and convincing evidence a defense
premised on a violation of first amendment rights was
clearly erroneous.
                             II
   The respondent also claims that, under the circum-
stances of this case, the Maine court’s disciplinary pro-
ceedings violated his rights to due process and equal
protection as protected by the fourteenth amendment
to the constitution of the United States, and that this
violation should have barred the imposition of recipro-
cal discipline by the Connecticut trial court. The peti-
tioner argues that the respondent failed to raise this
claim in the trial court and, even if raised, that he failed
to provide the trial court with a complete record ade-
quate to review the claim. Similar to the respondent’s
prior claim, he has failed to demonstrate with respect
to this claim that the trial court’s finding that he failed
to prove any defense raised in his answer by clear and
convincing evidence was clearly erroneous.
   ‘‘Because a license to practice law is a vested property
interest, an attorney subject to discipline is entitled to
due process of law. . . . In attorney grievance pro-
ceedings, due process mandates that [b]efore discipline
may be imposed, an attorney is entitled to notice of the
charges, a fair hearing and an appeal to court for a
determination of whether he or she has been deprived
of these rights in some substantial manner.’’ (Citation
omitted; internal quotation marks omitted.) Statewide
Grievance Committee v. Egbarin, supra, 61 Conn. App.
456. Accordingly, if proven by clear and convincing
evidence, the failure to receive due process in a disci-
plinary proceeding in another jurisdiction certainly
would be a proper defense to the imposition of recipro-
cal discipline in Connecticut.
   Here, however, nothing in the record before us sug-
gests that the respondent raised even a colorable claim
that he was denied due process in the Maine disciplinary
proceedings. The respondent makes no credible claim
that he lacked sufficient notice or an opportunity to be
heard. The respondent’s arguments and reasoning, both
in his pleadings before the trial court and to this court
on appeal, are circuitous, repetitious, and lack a cogent
discussion that is logically and legally tethered to the
issue under consideration. This makes it all the more
difficult to evaluate whether his claim properly was
raised and preserved for appellate review. For example,
a significant portion of his answer to the application
for reciprocal discipline focused on the Maine Supreme
Judicial Court’s resolution of the merits of the Lincoln
matter rather than discussing the court’s findings of
misconduct by the respondent that formed the basis of
the court’s sanction orders and the subsequent disci-
plinary proceedings. Further, as the petitioner argues,
the respondent failed to provide the trial court with a
complete record of the appellate proceedings before
the Maine Judicial Court.16
   Even if we deem his claim preserved, however, much
of the veritable laundry list of constitutional arguments
and alleged violations of rights, including fleeting refer-
ences to the ninth amendment, the supremacy clause,
the commerce clause, and the full faith and credit clause
of the United States constitution, consists of no more
than generalized statements of legal propositions,
devoid of any cogent analysis or application of the facts
to any of the asserted constitutional doctrines relative
to the subject matter at hand: the reciprocal enforce-
ment of rules governing attorney professional conduct.
Having thoroughly reviewed the record and the briefs,
we are unpersuaded that the court’s finding that the
respondent failed to demonstrate by clear and convinc-
ing evidence a cognizable defense to the Maine disci-
plinary proceedings was clearly erroneous.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The United States Court of Appeals for the First Circuit and the United
States District Court for the District of Connecticut each subsequently
imposed a one year reciprocal suspension of the respondent’s right to prac-
tice before them on the basis of the same Maine disciplinary action. See In
re Burbank, United States Court of Appeals, Docket No. 19-8010 (1st Cir.
Oct. 28, 2019); In re Burbank, United States District Court, Docket No. 3:18-
GP-00006 (MPS) (D. Conn. Nov. 8, 2018).
   2
     The respondent also claims that the disciplinary proceedings violated
various rights afforded to him under the Connecticut constitution. The
respondent, however, has failed to analyze adequately his state constitutional
claims because, in his appellate brief, he has not ‘‘functionally address[ed]
in detail the subject matter of most of the factors’’ set forth in State v.
Geisler, 222 Conn. 672, 610 A.2d 1225 (1992), which our Supreme Court has
made clear is necessary for any independent state constitutional analysis.
See State v. Santiago, 305 Conn. 101, 250–51, 49 A.3d 566 (2012), superceded
in part on other grounds by State v. Santiago, 318 Conn. 1, 122 A.3d 1 (2015).
Because the respondent has not briefed adequately his state constitutional
claims, we deem them abandoned. See Wasko v. Farley, 108 Conn. App.
156, 164, 947 A.2d 978, 985, cert. denied, 289 Conn. 922, 958 A.2d 155 (2008).
   3
     The trial court effectively adopted the factual findings set forth in the
opinions of the Maine Supreme Judicial Court and the retired justice who
oversaw the Maine disciplinary proceeding, stating that it ‘‘[would] not revisit
the factual findings made by the various courts in Maine that have fully
reviewed, analyzed, and vetted the evidence.’’ See Lincoln v. Burbank, 147
A.3d 1165, 1169 (2016), cert. denied,      U.S. , 137 S. Ct. 1338, 197 L. Ed.
2d 520 (2017); Board of Overseers of the Bar v. Burbank, BAR-17-12 (January
29, 2018) (Clifford, J.). Accordingly, we rely on those opinions in setting
forth the facts and procedural history underlying the present appeal.
    4
      The crux of the litigation was aptly described by the United States Court
of Appeals for the First Circuit in its own reciprocal disciplinary action
against the respondent. See In re Burbank, supra, United States Court of
Appeals, Docket No. 19-8010. ‘‘The neighbors had been using for decades,
without issue or objection, beach access stairs adjacent to [the Burbank
property] to descend an embankment—they would then cross a small portion
of [the Burbank property] in order to get to the beach. [The respondent]
took it upon himself to report the stairs as a zoning violation and, ultimately,
he removed the stairs (contrary to an advisement from the town and against
the wishes of his fellow co-owners), giving rise to this lawsuit.’’ Id.
    5
      Subsection (f) of Rule 13 of the Maine Rules of Appellate Procedure
provides: ‘‘If, after a separately filed motion or a notice from the court and
a reasonable opportunity to respond, the Law Court determines that an
appeal, motion for reconsideration, argument, or other proceeding before
it is frivolous, contumacious, or instituted primarily for the purpose of delay,
it may award to the opposing parties or their counsel treble costs and
reasonable expenses, including attorney fees, caused by such action.’’
    6
      The respondent did not withdraw as counsel for the remaining Burbank
defendants until the Supreme Judicial Court had ordered the respondent to
show cause as to why he should not be sanctioned for attempting to represent
three appellees while simultaneously representing himself as the appellant.
    7
      The text and numbering of the relevant Maine and Connecticut rules of
professional conduct are virtually identical. The following are Connecticut’s
rules, which govern with respect to the reciprocal disciplinary ruling
under review.
    Rule 1.1, titled ‘‘Competence,’’ provides: ‘‘A lawyer shall provide compe-
tent representation to a client. Competent representation requires the legal
knowledge, skill, thoroughness and preparation reasonably necessary for
the representation.’’
    Rule 1.3, titled ‘‘Diligence,’’ provides: ‘‘A lawyer shall act with reasonable
diligence and promptness in representing a client.’’
    Rule 3.1, titled ‘‘Meritorious Claims & Contentions,’’ provides in relevant
part: ‘‘A lawyer shall not bring or defend a proceeding, or assert or controvert
an issue therein, unless there is a basis in law and fact for doing so that
is not frivolous, which includes a good faith argument for an extension,
modification or reversal of existing law. . . .’’
    Rule 3.4, titled ‘‘Fairness to Opposing Party & Counsel,’’ provides in rele-
vant part: ‘‘A lawyer shall not . . . (3) knowingly disobey an obligation
under the rules of a tribunal except for an open refusal based on an assertion
that no valid obligation exists . . . .’’
    Rule 8.4, titled ‘‘Misconduct,’’ provides in relevant part: ‘‘It is professional
misconduct for a lawyer to: (1) Violate or attempt to violate the Rules of
Professional Conduct, knowingly assist or induce another to do so, or do
so through the acts of another. . . .’’
    8
      It is unclear from Justice Clifford’s decision what rule of professional
conduct, if any, the court deemed implicated by an attorney’s having filed for
bankruptcy or his resulting inability to satisfy a civil judgment or monetary
sanction. The respondent, however, has not raised any specific claim on
appeal regarding these findings or suggested that they provide support for
any of the constitutional claims that he raises. Furthermore, even if we were
to conclude that these particular findings were irrelevant or improper factual
predicates on which to base a finding of attorney misconduct, any such
error likely was rendered harmless in light of the extensive other findings
supporting the violations asserted. See Henry v. Statewide Grievance Com-
mittee, 111 Conn. App. 12, 27–28, 957 A.2d 547 (2008) (holding any impropri-
ety in relying on allegedly irrelevant factual findings in finding violations
of rules of professional conduct necessarily harmless if other evidence
existed sufficient to support court’s ultimate findings).
    9
      Practice Book § 2-39 provides: ‘‘(a) Upon being informed that a lawyer
admitted to the Connecticut bar has resigned, been disbarred, suspended
or otherwise disciplined, or placed on inactive disability status in another
jurisdiction, and that said discipline or inactive disability status has not
been stayed, the disciplinary counsel shall obtain a certified copy of the
order and file it with the Superior Court for the judicial district wherein
the lawyer maintains an office for the practice of law in this state, except
that, if the lawyer has no such office, the disciplinary counsel shall file the
certified copy of the order from the other jurisdiction with the Superior
Court for the judicial district of Hartford. No entry fee shall be required for
proceedings hereunder.
    ‘‘(b) Upon receipt of a certified copy of the order, the court shall forthwith
cause to be served upon the lawyer a copy of the order from the other
jurisdiction and an order directing the lawyer to file within thirty days of
service, with proof of service upon the disciplinary counsel, an answer
admitting or denying the action in the other jurisdiction and setting forth,
if any, reasons why commensurate action in this state would be unwar-
ranted. Such certified copy will constitute prima facie evidence that the
order of the other jurisdiction entered and that the findings contained therein
are true.
   ‘‘(c) Upon the expiration of the thirty day period the court shall assign
the matter for a hearing. After hearing, the court shall take commensurate
action unless it is found that any defense set forth in the answer has been
established by clear and convincing evidence.
   ‘‘(d) Notwithstanding the above, a reciprocal discipline action need not
be filed if the conduct giving rise to discipline in another jurisdiction has
already been the subject of a formal review by the court or Statewide
Grievance Committee.’’ (Emphasis added.)
   10
      Although, as of the date of oral argument before this court, the respon-
dent’s suspension from the practice of law in Connecticut had expired by
its terms on January 24, 2019, the respondent’s license remains suspended
according to the Judicial Branch’s website. Even if the suspension order
under consideration no longer were in effect, however, that fact alone would
not render the present appeal moot because an expired suspension continues
to have adverse collateral consequences on an attorney’s reputation and
professional standing. See Statewide Grievance Committee v. Whitney, 227
Conn. 829, 837–38 n.13, 633 A.2d 296 (1993) (holding that because prior
misconduct of attorney may be considered in subsequent disciplinary pro-
ceeding, expiration of suspension during pendency of appeal from suspen-
sion order did not render appeal moot due to potentially prejudicial collat-
eral consequences).
   11
      ‘‘The concept of a burden of persuasion ordinarily applies to questions
of fact, and ordinarily is expressed in one of three ways: (1) a preponderance
of the evidence; (2) clear and convincing evidence; or (3) proof beyond a
reasonable doubt.’’ Christian Activities Council, Congregational v. Town
Council, 249 Conn. 566, 580, 735 A.2d 231, 240 (1999).
   12
      The respondent argues that he is entitled to de novo review because
‘‘whether the court held the parties to the proper standard of proof is a
question of law.’’ The respondent is not arguing on appeal, however, that
the court made a legal error by choosing and applying an incorrect burden
of persuasion in evaluating his defenses. Rather, acknowledging that he
bears the burden of proving a defense by clear and convincing evidence,
he challenges the court’s factual finding that he failed to meet that standard.
   13
      ‘‘[C]ommensurate action under [Practice Book § 2-39] (c) does not mean
identical action. The trial court ha[s] inherent judicial power, derived from
judicial responsibility for the administration of justice, to exercise sound
discretion to determine what sanction to impose in light of the entire record
before it.’’ (Internal quotation marks omitted.) In re Weissman, supra, 203
Conn. 384. Accordingly, appellate review of the terms of any sanction
imposed is limited to whether the court abused its discretion. In the present
case, the respondent argues only that the court was precluded from imposing
any discipline with respect to his Connecticut license. The respondent
does not claim that the court abused its discretion by imposing a yearlong
suspension rather than some lesser sanction.
   14
      The first amendment to the United States Constitution provides in rele-
vant part that ‘‘Congress shall make no law . . . abridging the freedom of
speech . . . or the right of the people . . . to petition the Government for
a redress of grievances.’’ U.S. Const. amend. I. ‘‘These two guarantees are
known, respectively, as the Speech Clause and the Petition Clause.’’ Mirabe-
lla v. Villard, 853 F.3d 641, 653 (3d Cir. 2017). ‘‘[T]he core value of the Free
Speech Clause of the First Amendment’’ is ‘‘[t]he public interest in having
free and unhindered debate on matters of public importance.’’ Pickering v.
Board of Education, 391 U.S. 563, 573, 88 S. Ct. 1731, 20 L. Ed. 2d 811
(1968). ‘‘The right to petition allows citizens to express their ideas, hopes,
and concerns to their government and their elected representatives . . . .’’
Borough of Duryea v. Guarnieri, 564 U.S. 379, 388, 131 S. Ct. 2488, 180 L.
Ed. 2d 408 (2011).
   15
      Although the respondent quotes extensively from the dissenting opinion
in Cologne v. Westfarms Associates, 192 Conn. 48, 469 A.2d 1201 (1984), he
fails to elaborate how the dissent’s discussion of the special nature of the
protections and freedoms afforded to speech under the first amendment
are applicable to the facts of the present case.
  16
     For example, he did not provide the court with copies of any transcripts
of the proceedings before the Maine Supreme Judicial Court or with copies
of the relevant appellate pleadings and briefs that the Maine Supreme Court
identified as having ‘‘consistently disregarded standards of law and practice
that govern appellate review.’’ Lincoln v. Burbank, supra, 147 A.3d 1179.